Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/7/21, Applicant amended claims 1, 7, 9-10, 15, 19, 21, 25-26, and 28-29, canceled claims 3, 11, 17-18, and 24, and added no new claims.  Claims 1-2, 4-10, 12-16, 19-23, and 25-30 are presented for examination.

Amendments to the Claims
	Please amend claims 9 and 21 as follows:	
9. (Currently Amended) A method for anonymized content retrieval, comprising: 
generating, by a browser application of a computing device, a profile based on browsing history of the computing device; encoding, by the browser application, the profile as an n-dimensional vector; 
calculating, by the browser application, a reduced dimension vector from the n-dimensional vector; 
determining, by the browser application, a first cluster corresponding to the reduced dimension vector by: 
	receiving, by the browser application from a second computing device, weights of a neural net model determined based on an aggregation of the n-dimensional vector of the computing device and an n-dimensional vector of at least one other computing device, 
a 
	selecting, by the browser application, the first cluster as a highest ranked cluster of the predetermined set of clusters; 
transmitting, by the browser application to a content server, a request for an item of content, the request comprising an identification of the first cluster; and receiving, by the browser application from the content server, an item of content selected according to the identification of the first cluster.

21. (Currently Amended) A method of encoding identifiers for selection of content, comprising: 
identifying, by a first application executing on a client device, a browsing history maintained on the client device, the browsing history recording information resources accessed by the client device via the first application; 
generating, by the first application, using a dimension reduction process, a set of reduced feature vectors from the browsing history identified from the client device, each reduced feature vector of the reduced feature vectors smaller in file size than the browsing history; 
applying, by the first application, a classification model to the set of reduced feature vectors generated from the browsing history of the first application to identify a class in which to categorize the first application; 
assigning, by the first application, the first application to a class identifier corresponding to the identified class, the class identifier for the first application identical as the class identifier for a 
generating, by the first application, for the content slot of the information resource, a request for content including the class identifier for the first application; and 
transmitting, by the first application, the request for content to the content selection service, the content selection service using the class identifier for the first application and for the second application to select a content item to insert into the content slot of the information resource.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for anonymized content retrieval: encoding, by the browser application, the profile as an n-dimensional vector by generating a string with values representing each of one or more accesses to an address associated with a corresponding position in the string within a predetermined time period; determining, by the browser application, a first cluster corresponding to the reduced dimension vector according to boundaries of each of a plurality of clusters received by the browser application from a second computing device; applying, by a machine learning system of the browser application, the neural net model to the reduced dimension vector to generate an ranking of a predetermined set of clusters, determining, by the server computing device, boundaries of each cluster of a set of clusters of the matrix; calculate a reduced dimension vector from the n-dimensional vector by performing a singular value decomposition of the n-dimensional vector, generating, by the first .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Sheppard et al (US 20170323334) teaches receiving an anonymized request for segments of user profile data and returning an anonymized response with some for said segments, does not 
So et al (US 20180118932) teaches using a device fingerprint instead of a user identity for collecting user profile browsing information and storing user tracking data under the device fingerprint, does not teach encoding browsing history as a vector, or determining clusters from said vector,  (paragraphs 0006, 0028-0034 figure 5).

Responses to Applicant’s Remarks
	Regarding objection in claim 28 for unclear language of “the first application,” in view of amendments removing this phrase, this objection is withdrawn.  Regarding rejections of claims 1-2 and 15 under 35 U.S.C. 102 by Rashid, Applicant’s amendments overcome Rashid’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/26/21